department of the treasury tax_exempt_and_government_entities_division internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date release number release date legend org - organization name xx-date address-address org address taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court august 20xx certified mail -- return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1041 and excise_tax returns on form_990-pf these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service date date org address department of the treasury commerce street dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code in lieu of letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination in lieu of letter form 886a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer org exhibit year period ended 20xx12 legend org - organization name xx date city city state state issue should the tax exempt status of org be revoked as of january 20xx for failing to file the annual form_990-pf facts the declaration of trust for the org was established on december 20xx the trust was granted exemption under sec_501 and classified as a private_operating_foundation during october of 20xx as indicated in the declaration of trust the purpose of the trust shall include but not limited to performing christian acts of faith and good works such as providing shelter and support to persons suffering from domestic abuse providing occupational training opportunities to those who otherwise would be destined to underachieve providing occupational training opportunities to those who lack basic skills to participate in the workforce and to generally provide for those in need during the initial appointment with the organization’s representative it was indicated that the organization was established to help abused and battered women by providing them with a safe house in addition to providing these women with affordable housing they received job training in the production of garments so that they could obtain a marketable skill and re-enter into the workforce we were unable to schedule an appointment to view these safe houses located in city state the organization’s representative was advised that forms 990-pf had not been filed by the organization since the tax_year ending december 20xx the organization’s representative indicated that the organization was in the process of terminating and trying to find a comparable charity to donate the property to forms 990-pf would still need to be submitted if the organization was indeed terminating numerous attempts had been made in trying to secure these returns as notated in exhibit the only responses received from the organization were as follows a form_990-pf for the tax_year ending december 20xx was given to the agent at the initial appointment this return was incomplete and not signed on march 20xx the organization sent in a response indicating that the property was still being rented to qualified individuals all rent received from these individuals was paid to the organization and that a decision had not been made as to whether the trust would be terminating in a statement dated september 20xx organization’s representative indicated that the 20xx form_990-pf would be mailed by the end of the day on september 20xx it was further indicated that the form_990-pf for the tax_year ending december 20xx would be completed by october 20xx attached to this statement were bank statements for the tax_year ending december 20xx and some cancelled checks from the tax_year ending december 20xx to date we have not received any forms 990-pf law form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer org exhibit year period ended 20xx12 sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt internal_revenue_code sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the only records which an employer shall be required to keep under this section in connection with charged tips shall be charge receipts records necessary to comply with sec_6053 and copies of statements furnished by employees under sec_6053 internal_revenue_code sec_6033 states that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization internal_revenue_code sec_6033 states in part that in regards to mandatory filing exceptions any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure sec_1_6001-1 states that except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 a as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer org exhibit year period ended 20xx12 in regards to exempt_organizations sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law reg sec_1_6001-1 sec_1_6033-2 states that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_59_95 1959_01_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the taxpayer’s position is not known government’s position it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked for failing to file their annual form_990-pf when required to do so and not providing the requested information to the internal_revenue_service to aid in determining if they are conducting exempt_activities department of the treasury - internal revenue form 886-a rev service page -3- department of the treasury - internal_revenue_service schedule no or form 886a name of taxpayer org exhibit year period ended explanation of items 20xx12 revrul_59_95 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status org was given every opportunity to submit the requested information as indicated on the attached exhibit numerous letters and telephone contact had been made with the organization and its trustees advising them if the forms 990-pf were not submitted their tax exempt status would be in jeopardy since org did not comply with the internal revenue service’s request for information and thus did not comply with sec_1_6033-2 we can not determine whether their activities are consistent with their exempt status under sec_501 of the internal_revenue_code using this revenue_ruling and the above law as precedent it is the government’s position that the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked conclusion the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of its exempt status such as filling annual form_990-pf and failing to provide information that was requested from them by the internal_revenue_service the effective date of proposed revocation is january 20xx the first day of the tax_year under examination form 886-a rev department of the treasury - internal_revenue_service page -4-
